IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-31291



MIKE DOWNHOUR, Individually and on behalf of
Shawn Downhour, on behalf of Ashley Downhour,
on behalf of Callie Downhour; SHEILA KAY DOWNHOUR,
Individually and on behalf of Shawn Downhour,
on behalf of Ashley Downhour,
on behalf of Callie Downhour,
                                        Plaintiffs-Appellants,

                                 versus

JASON KELLY; JAMES KELLY; NAN KELLY AMASON;
GENA AMASON AMATO; FRANCIS X. AMATO,
also known as butch Amato,
                                        Defendants-Appellees.




          Appeal from the United States District Court
              For the Western District of Louisiana
                           (98-CV-350)

                            October 4, 2001


Before REAVLEY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.